Exhibit 10 - Minutes of the Annual Meeting of Shareholders

 
MINUTES of the Annual Meeting of Shareholders of:


Royal Invest International Corp., having its official seat in 595 Fifth Avenue,
4th Floor, New York, New York 10017, The United States of America (hereinafter:
the "Company"), held in Amsterdam, The Netherlands on 10 June, 2008.


chairman: Mr. T.P. van Lidth de Jeude
secretary:Mr. A. Alan, company lawyer



The attendance list is attached (Annex).


The chairman opened the meeting and states that the management board of the
Company (the “Management Board”) has requested him to preside the meeting due to
absence of the CEO of the Company, Mr. J. Gruenbaum.


The chairman stated that the Management Board has advised that the members of
the Management Board not present at this meeting, have been given the
opportunity to advise on the subjects to be raised for discussion in this
meeting.


The chairman established that all the requirements relevant to the convening and
holding of General Meetings of Shareholders has been met and that according to
the Articles of Association of the Company the meeting can be held in the
Company’s European offices at Ditlaar 7, 1066 EE Amsterdam, The Netherlands so
that valid resolutions may be adopted in respect of all matters coming up for
discussion.


The chairman furthermore stated that the annual accounts of 2007 of the Company
(the “Annual Accounts”) are filed according to the relevant laws and
legislations and that therefore the content of the Annual Accounts is known to
the shareholders of the Company prior to this meeting.


 
1

--------------------------------------------------------------------------------

 
The chairman then opens the discussion on the following subjects:


I - Adoption Annual Accounts 2007 and discharge of the Management


The chairman summarized the headlines of the Annual Accounts such as  the
banking facility of € 100,000,000.- from the Bank of Scotland (“BOS”), of which
€ 80,000,000,- has been used to acquire real estate portfolios for a total
amount of  € 108,000,000.- and  the short period (3 days!) of the financial
year.


The chairman asked the meeting if there are any questions with respect to the
Annual Accounts.  Mr. Leon Janssen claimed that the amount of shares which are
being held by Muermans Vast Goed Roermond B.V. as indicated in the Annual
Accounts, was not correct.  The chairman took notice of this remark and will
investigate this matter.


1.
It is proposed to the meeting to adopt the Annual Accounts and to grant
discharge to the managing directors of the Company and the managing director of
its subsidiary, Royal Invest Europe B.V. (“RIE”), for their management.



The chairman established that the proposal was unanimously adopted by the
meeting.


II – Election of non-executive chairman of the Management Board


The chairman explained to the meeting the principle of the so called one tier
board in the United States of America.   Furthermore the chairman explained to
the meeting that he is the sole member of the advisory board of RIE (the
“Advisory Board”), however the Advisory Board is not an official corporate body
of RIE.  In the near future the Advisory Board will be converted to an official
corporate body, the supervisory board of RIE (the “Supervisory Board”).
Furthermore the chairman explained to the meeting that a so called investment
committee will be installed which committee shall have certain powers related to
major real estate transactions.  The chairman was asked to accept a position in
the Management Board.  The chairman was honoured by the offer, however he
emphasised that he can only accept this offer in the event that a directors and
officers liability insurance will be arranged by the Company. The chairman
stated that the same condition will apply in the near future in the event that
the he will be asked to join the Supervisory Board of RIE, if installed.


2.
It is proposed by the managing director of RIE, Mr David Havenaar, to the
meeting to appoint Mr. T.P. van Lidth de Jeude as non executive chairman of the
Management Board of the Company, as of the execution of the directors and
officers liability insurance mentioned earlier.



RIE’s managing director established that the proposal was unanimously adopted by
the meeting.


 
2

--------------------------------------------------------------------------------

 
III – Re-election of the Management Board


The chairman explained to the meeting that a CEO for the Company with extensive
knowledge of the real estate business is being searched for.


3.
It is proposed to the meeting that the current members of the Management Board:
i) Mr. Nathan Lapkin (CFO) and ii) Mr. Jerry Gruenbaum (CEO) shall be
re-elected.



The chairman established that the proposal was unanimously adopted by the
meeting.


IV – Appointment independent public accountants


The chairman states that the Management Board of the Company has appointed
Meyler & Company LLC (“M&C”) as independent public accountants of the Company
and proposes to ratify this appointment. The chairman was asked why the Company
does not appoint one of the so called “big five” accountants. The chairman
explained that M&C already has a lot of experience with the Company for some
years and that for the time being, it would be more efficient to work with M&C
for another year.


4.
It was proposed to the meeting that Meyler & Company LLC will be appointed as
independent public accountants of the Company for the duration of 1 (one) year.



The chairman established that the proposal was unanimously adopted by the
meeting.


V – Line of policy, strategy and vision of the Management Board


The chairman stated that the Management Board has the following priorities:


1
to acquire equity in order to finance new real estate transactions and the
operational costs of the Company;



2             to increase the real estate portfolio to a value of €
300,000,000.- to ultimately € one Billion; within the coming years.


3             to improve the income of the Company and therefore the cash-flow
position of the Company;


4             to add value to the assets of the Company.


 
3

--------------------------------------------------------------------------------

 
Ad 1             the chairman pointed out that this item has the first priority
and explained that acquiring finance these days is very difficult. The
Management Board has a couple of prospects, however nothing definitive yet.


Ad 2
The chairman expressed that the real estate market is under stress; it is hard
to acquire quality real estate objects.  The strategy of the Management Board is
to acquire real estate in combination with a share deal (part of the purchase
price will be paid in shares).   Furthermore the Management believes in the so
called “new market”; purchasing real estate in Eastern Europe, an acquisition in
Budapest is already negotiated and can be executed as soon as the Company
acquires funding thereto.



Ad 3
The Company’s financial Advisor explained that improvement of the cash-flow
position is essential  he furthermore states that although the Company has
currently no financial difficulties, there could be a certain field of tension
in the near future, because the Company is funded mainly with loan capital and
therefore expensive capital.   The Chairman stated that with respect to the
funding of the Company the objective is to achieve a 40% - 60% proportion (40%
owners equity and 60 % loan capital).



Ad 4
The Chairman explained that this can be reached by further project development
in euro denominated countries



 
VI – Questions before closing


The Chairman was asked if the remaining € 20,000,000, of the BOS loan facility
will be used to acquire real estate objects.  The chairman explained that the
Company has lined up a transaction and that the BOS is performing an extensive
due diligence (which will take some time) before it releases any funds.


The Chairman was asked why the stock price is unstable. The chairman explained
that the price is constantly being influenced by so called “free floats”;
consequently the stock price will even be influenced  small, insignificant share
transactions. The chairman states that issuing more shares will increase the
heavy fluctuation of the stock price.


The Chairman was asked if the Company is guarding the stock price and asks how
much the net asset value of the shares is. The chairman answers that the Company
is putting efforts in stabilizing the fluctuation of the stock price. The
chairman states that the current net asset value per share is U$ 0.20,-


The Chairman was asked if there are any Market Makers. The Chairman answers that
the Company is working on that subject.


No more business being before the meeting, the chairman closed the meeting.


A copy of these minutes will be sent to the Management Board in order to enable
the Management Board to keep record of the resolution(s) adopted and to file the
minutes according to the relevant laws and regulations.


These minutes weree adopted on 10 June, 2008 by the chairman and the secretary
of the meeting.




 
4

--------------------------------------------------------------------------------

 


ATTENDANCE LIST of the Annual Meeting of Shareholders of:


Royal Invest International Corp., having its official seat in New York, The
United States of America, held in Amsterdam, The Netherlands, June 10, 2008.




Shareholders:


Name
 
Beh. & Expl. Amog B.V.


Marrita Management B.V.


Huco B.V.


G. Bruin, representing Kuiper Holding B.V.


Muermans Vast Goed Roermond B.V.


ECM Hoff Holding B.V


 
Others (if the chairperson requests them to sign the attendance register):


Name                                                                                                            capacity


Mr. L.
Kassing                                                                                       Financial
Advisor
Mr. David
Havenaar                                                                             Managing
Director RIE
Mr. L.
Janssen                                                                                       Advisor
 

 
5

--------------------------------------------------------------------------------

 
